DETAILED ACTION
Status of Application
This is a supplemental action to the previous Final Office Action to address limitations which were overlooked.
The Examiner acknowledges receipt of the amendments filed on 5/28/2021 wherein claims 1, 11, 17 and 19 have been amended and claims 20-22 have been added.
Claims 1-3, 5-9 and 11-22 are presented for examination on the merits. The following rejections are made.


Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 5/28/2021 is insufficient to overcome the rejection of claims 1-3, 5-9 and 11-19 based upon 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) as set forth in the last Office action.
The declaration argues that the particles in Figure 3 of Takeda (depicting particles arising from Example 32) yield about 10% having a sphericity below 0.75. Moreover, Figure 3 depicts clusters of particles which is contrary to the claimed invention. 
The Examiner is not persuaded. It must be recognized that Takeda was published in 2001 and the imaging technology used to take the image of Figure 3 was rudimentary relative to the imaging technology we have today. Moreover, Figure 3 is a top down picture. As there is no way to discount distortions of particles due to overlap or poor camera resolution, there is no way to state unequivocally that the particles of Figure 3 lack sphericity within that stipulated by Takeda (and the instant claims). The Examiner is not convinced that Figure 3 teaches away from Takeda’s general requirement or the instant claims. 
Even assuming that Takeda’s Figure 3 does in fact show an array of particles where 10% have a sphericity of less than 0.75, the Examiner would point out that Takeda’s would still obviate the instant claims because Takeda teaches that their particles are to be spherical meaning that the particle assumes a round shape as a whole with a L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 and Example 32: L/B ratio of 1.06). Takeda’s particles are to be within a narrow ratio of 1 and 0.83 (1 and 1.2 L/B ratio) which fully encompasses Applicant’s range. Thus, one of ordinary skill would envisage a composition having such properties.  

Response to Applicants’ Arguments
Applicants amendments filed 5/28/2021 overcome the rejection of claims 1-3, 5-8, 11-14, and 17-19 made by the Examiner under 35 USC 102(a)(1) over Takeda et al. (US 6200680). This rejection has been withdrawn.

Applicants arguments filed 5/28/2021 regarding the rejection of claims 1-3, 5-9 and 11-19 made by the Examiner under 35 USC 103 over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/3/2021.
In regards to the 103 rejection, Applicant asserts the following:
Takeda’s L/B ratio of 1 would imply that 100% of the particle would imply that 100% of the particles have an individual sphericity of 1. However, such a value is of course theoretical and does not correspond to reality.  On the contrary, the instant invention has demonstrated that the set of microparticles used in the present invention undoubtedly 
In response to A, Takeda teaches that their particles “are finely dispersed without undergoing secondary agglomeration” (see column 15, lines 27-28), are to be “spherical” which “means that the composite particle assumes a round shape as a whole with its L/B ratio (major axis (L)/minor axis (B)) being 1.0 or greater and smaller than 1.2” (see column 27, lines 25-30 and Example 32: L/B ratio of 1.06) and have a specific area greater than or equal to 15 m2/g (e.g. 16.9 m2/g (see Example 32)). As it relates to Takeda’s sphericity, the particles are to be within a ratio of 1 and 0.83 (1 and 1.2 L/B ratio).  To Applicant’s point, the Examiner is not suggesting that all of Takeda’s particles are to be perfectly spherical. Just the opposite because Takeda suggests that their particles are to be within a range of almost perfectly spherical to sufficiently spherical. One of ordinary skill in the art would recognize that the particles would exist within a narrow range and such a range is, in the current case, not considered mitigating. 
Applicant point to Figure 3 of Takeda and extrapolates that Takeda’s particles do not exhibit sphericity within the range required by the instant claims. The Examiner is not persuaded. It must be recognized that Takeda was published in 2001 and the imaging technology was rudimentary relative to the imaging technology we have today. Moreover, Figure 3 is a top down picture and distortions in sphericity of the particles could be due to overlapping particles or poor camera quality which could give the impression that the particles lack sphericity. The Examiner is not convinced that Figure 3 teaches away from Takeda’s general requirement that their particles are to have a sphericity overlapping with that of the instant claims. 


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 6200680) in view of Joerger et al. (US 2006/0083710).
Example 40 teaches adding 15 parts zinc oxide (see instant claims 5 and 6) particles obtained by the method of Example 32 (zinc oxide with a particle size of 2 microns and a BET specific surface area of greater than 15 m2
Takeda discloses that their zinc oxide preparations exhibit antibacterial activity (see column 77, line 3 and 45 and claim 12).
The zinc oxide particles are to have a size of from 0.005-10 microns, preferably from 0.005 to 0.1 microns (see column 15, lines 15-20) (see instant claim 3).
Takeda discloses that their zinc oxide resins products can be used to wrap food, be used as a plate (used in food industry) or used in cosmetic formulations (see claim 11) (see instant claims 9, 11-16 and 19).
Takeda recognizes at column 42, lines 60-65 states that spherical or nearly spherical particles are “easily dispersed and hardly broken by mechanical shear when compounded”. Takeda goes on to define “spherical” as a particle having a major axis/minor axis ratio being 1.0 or greater and smaller than 1.2 (see column 42, lines 65-67). Thus, Takeda provides spherical particles according to that instantly claimed. As it pertains to the instantly claimed percentages of particles having a minimum sphericity, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
As it relates to the property of the antimicrobial agent not migrating out of the solid material, such a property is inherent to that of Takeda. Takeda discloses a composition that is the same as that of the claims, e.g. zinc oxide particles dispersed in a solid polycarbonate or a solid polymethyl methacrylate matrix. Therefore, Takeda’s composite must also not exhibit zinc oxide migration.  See MPEP 2112.01(II).
It is acknowledged that Takeda does not require their process of producing the zinc oxide particles include the “…nebulization…. of a liquid solution containing a precursor to one or more inorganic material(s), from which the particles are to be formed…” as required by instant 2/g (e.g. 16.9 m2/g (see Example 32)). Each of these properties as described by Takeda are the same as the properties recited by the instant claims. 
In regards to the requirement that at least 90% of the microparticles are non-aggregated, Takeda teaches that their particles are well dispersed without aggregating (see column 44, lines 46-55). As it pertains to being at least 90% non-aggregated, the Examiner finds that this would have been obvious as reducing agglomeration to the point to where the composition is free of particle aggregation is the goal of Takeda. As such, it would be reasonable to interpret ‘at least 90%” to be obvious over Takeda’s free of particle aggregation.
Although Takeda teaches that their particle formulation may be molded into a plate (which the Examiner has broadly construed as a “container” for the storage and/or packaging of food), Takeda fails to teach the zinc oxide composition as forming all or part of bottles, flasks, jars, boxes, cans, barrels, tanks and various containers used for packaging and/or storage of food, dietetic, cosmetic, dermatological or pharmaceutical products. 
Joerger is directed to articles having antimicrobial activity wherein the antimicrobial property is enhanced by addition of metal salts such as zinc oxide (see [0054]). Exemplified articles include containers, bottles, jars, cans, plates and packages for food (see claim 17) (see 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Xing et al. (US 2017/0044021)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611